Citation Nr: 1217272	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  05-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In July 2008, March 2010, November 2010, and August 2011 the Board remanded this claim for further development of the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and for a bilateral hearing loss, evaluated as noncompensable.

2.  The preponderance of the evidence is against finding that the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The requirements for a total disability evaluation on the basis of individual unemployability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 201 correspondence of the information and evidence needed to substantiate and complete his claim, to include notice how disability evaluations and effective dates are assigned if the claim is granted.  The claim was readjudicated in an April 2011 supplemental statement of the case curing any notice defect with respect to timing. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). 
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Laws and Regulations

For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's only service-connected disabilities are his PTSD (50 percent disabling), tinnitus (10 percent disabling), and bilateral hearing loss (evaluated as noncompensable).  His combined rating for these disabilities is 60 percent.  Hence, the Veteran's combined rating is less than the rating of at least 70 percent that is required for scheduler consideration of a total disability evaluation based on individual unemployability due to service connected disorders for two or more disabilities.  38 C.F.R. § 4.16(a).  

The question remains, however, whether the Veteran's service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.
   
Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  As is the case with increased rating claims, see 38 C.F.R. § 3.321(b)(1), the Court has clarified that, where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling v. Principi, 15 Vet. App. 1, 9 (2001).

Analysis

The Veteran essentially asserts that he is no longer able to work solely because of his service-connected disabilities.  The prior Board remands, specifically March and November 2010 directed the RO to schedule the Veteran for a VA examination to evaluate his hearing disabilities and their functional impact on his employment.  In a June 2011 Informal Hearing Presentation, the representative argues that a determination regarding individual unemployability should also consider the impact of the Veteran's PTSD on his ability to be employed as well as whether extra-schedular consideration is warranted.  The Board now addresses all these factors.

The Veteran's formal March 2007 claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders (VA Form 21-8940) reflects that he has a high school education and two years of college education.  The Veteran reported that he last worked full-time in 1993.  He also reported that he earned his highest income in 1997, when he was employed as a landscaper.  He reported that he continued to work part-time (16-20 hours) as a landscaper.  

The July 2003 VA PTSD examination report reflects that the Veteran reported that he last worked at his own landscaping business from 1971-2001.  The Veteran reported that he continued to garden, primarily as a hobby, but encountered significant difficulties secondary to bilateral leg pain that he had since 2002.  Following the examination the examiner opined that the Veteran's PTSD would be expected to pose moderate difficulties for him in an occupational setting (secondary to periods of flattened mood, periods of difficulties in maintain motivation, maintaining appropriate relations in occupational setting, and impaired abstract thinking); however, routine activities were well within the Veteran's grasp. The examiner concluded that the overall impact of the Veteran's psychological distress would moderately impact his employability but would not be a basis to preclude it.

An August 2009 VA special psychiatric evaluation report reflects that the Veteran reported working in a shoe factory after serving during the Korean War.  He recalled that on two occasions he got into verbal altercations with co-workers who stole his work.  The Veteran subsequently obtained a degree in landscaping and horticulture from the local community college and started his own landscaping business.  Reportedly, he lost the business in a divorce dispute.  The Veteran reported that he retired at age 65 because he felt quite exhausted with the work.  He denied any type of inappropriate behavior toward his female employees.  The examiner concluded that the Veteran, in his work history, appeared to be not affected by his PTSD symptoms.

A December 2010 VA audio examination report indicates that the Veteran was not employed.  The examiner concluded that tinnitus in and of itself would not preclude the Veteran from being employed, explaining that an environment with reduced background noise may be beneficial.  In an August 2011 addendum, the examiner who conducted the December 2010 VA audio examination, amended her conclusion finding that hearing loss and tinnitus, in and of themselves, would not preclude the Veteran from being employed, again explaining that an environment with reduced background noise may be beneficial.

The evidence reflects that the Veteran's PTSD and hearing disabilities alone do not preclude the Veteran from working in some form of substantially gainful employment.  Although several years have elapsed since the Veteran last worked, the preponderance of the evidence shows that his service-connected disabilities, standing alone, do not render him unable to meet the demands of landscaping work similar to that he has previously shown himself qualified to do.  The August 2009 VA examination report indicates that the Veteran's inability to obtain and maintain substantially gainful employment is due to his exhaustion with work.  Exhaustion has not been associated with his service connected disorders.  

In light of the above, the Board finds the preponderance of the evidence is against finding a plausible basis for referring the case to the Director for extraschedular consideration of unemployability.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008) (If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required).  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a total disability evaluation based upon individual unemployability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


